DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are currently pending and have been considered below.
Claim Objections
Claim 17 is objected to because of the following informality: “the first bridle is detaches from” should instead read “the first bridle detaches from”. Appropriate correction is required.
Claims 14 and 19 are each objected to because of the following informality: “wherein the second ends of the bridles” should instead read “wherein the second ends of the second bridles”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,464,681 to Western et al. (“Western”) in view of U.S. Patent No. 10,118,707 to Homan et al. (“Homan”).
Regarding claim 1, Western teaches a vehicle recovery system (FIGS. 10-11), comprising: a tractor rocket including a body (1000/1004; 1104/1100) and a bridle (1014; 1110), the bridle including a first end coupled to the body and an opposite second end (FIGS. 10-11); and a parachute including a riser (1017; 1116), a canopy (1010; 1102) and a plurality of suspension lines, the suspension lines each including a first end coupled the canopy and an opposite second end coupled a first end of the riser (FIGS. 10-11), the second end of the bridle being coupled to the first end of the riser (FIGS. 10-11).
Western does not explicitly teach a harness comprising a hub and a plurality of cords each including opposite first and second ends, the first ends each being coupled to the hub, the second ends each being configured to be connected to a fuselage of a vehicle. 
Homan teaches a vehicle recovery system that includes a harness (36) comprising a hub (252) and a plurality of cords (264, 266, 268) each including opposite first and second ends, the first ends each being coupled to the hub, the second ends each being configured to be connected to a fuselage of a vehicle (FIG. 37; Col. 17, line 8-48; Col. 18, lines 16-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Western and further include the harness, as taught by Homan, in order to better support the aircraft body from the parachute (see e.g., Homan at Col. 21, lines 45-51). The combined teachings of Western and Homan provide a system wherein the opposite second end of the riser is coupled to the hub (Western at FIGS. 10-11; Homan at FIG. 37). 
Regarding claim 2, the combination of Western and Homan teaches wherein the tractor rocket is configured to deploy the parachute such that the canopy moves from a concave orientation to a convex orientation as the parachute descends (Western at Col. 12, line 4 to Col. 14, line 3; FIGS. 9, 11F, 21F).
Regarding claim 3, the combination of Western and Homan teaches wherein the parachute is non-steerable (Homan at Col. 17, line 48).
Regarding claim 4, the combination of Western and Homan teaches wherein the canopy has a polyconical design with an extended skirt (Western at FIGS. 11F, 21F).
Regarding claim 5, the combination of Western and Homan teaches wherein: the tractor rocket includes a plurality of tractor rockets (Western at FIGS. 7A & 9C; Col. 4, lines 39-45; Col. 8, lines 59-61); and the parachute includes a plurality of parachutes (Western at FIGS. 7A & 9C; Col. 4, lines 39-45; Col. 8, lines 59-61).
Regarding claim 6, the combination of Western and Homan teaches wherein the second end of the bridle is configured to break away from the first end of the riser when the bridle is fully stretched by the tractor rocket (Western at Col. 13, line 63 to Col. 14, line 3). 
Regarding claim 7, the combination of Western and Homan teaches further comprising the vehicle (FIGS. 2 and 9).
Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Western in view of U.S. Patent No. 10,004,652 to Groden et al. (“Groden”) and Homan.
Regarding claim 8, Western teaches a vehicle recovery system (FIGS. 9C, 10-11) comprising: a retro-rocket including a first body and a first bridle, the first bridle including a first end coupled to the first body (FIG. 9C, Col. 8, line 63-66, teaching rocket and bridle for 902c; see also FIGS. 10-11); a plurality of tractor rockets (FIG. 9C and Col. 8, lines 59-61, teaching rockets and bridle for 920) each including a second body (1000/1004; 1104/1100) and a second bridle (1014; 1110; FIGS. 10-11), the second bridle including a first end coupled to the second body and an opposite second end (FIGS. 10-11); and a plurality of parachutes (920) each including a riser (1017; 1116), a canopy (1010; 1102) and a plurality of suspension lines, the suspension lines each including a first end coupled the canopy and an opposite second end coupled to a first end of the riser (FIGS. 10-11), the second end of the second bridle being coupled to the first end of the riser (FIGS. 10-11).
While Western teaches a rocket for reducing the downward speed of the aircraft prior to main parachute (920) deployment (Col. 8, lines 24-34, lines 63-66), Western teaches the retro-rocket acts with a drogue parachute (902) for such reduction in airspeed and/or altitude. So, in case it is argued that Western does not explicitly teach a “retro-rocket,” then Groden teaches a vehicle recovery system, including a retro-rocket (110) and a plurality of tractor rockets (Rocket Cluster; FIG. 4B; Col. 3, lines 32-44; Col. 3, lines 64-67; Col. 4, lines 53-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Western by substituting the rocket-parachute combination for a retro-rocket, as taught by Groden, in order to more quickly decelerate the aircraft prior to main parachute deployment (e.g., Groden at Col. 14, lines 46-56).
The combination of Western and Groden does not explicitly teach a harness comprising a hub and a plurality of cords each including opposite first and second ends, the first ends each being coupled to the hub, the second ends each being configured to be connected to a fuselage of a vehicle. 
Homan teaches a vehicle recovery system that includes a harness (36) comprising a hub (252) and a plurality of cords (264, 266, 268) each including opposite first and second ends, the first ends each being coupled to the hub, the second ends each being configured to be connected to a fuselage of a vehicle (FIG. 37; Col. 17, line 8-48; Col. 18, lines 16-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Western and Groden combination and further include the harness, as taught by Homan, in order to better support the aircraft body from the parachute (see e.g., Homan at Col. 21, lines 45-51). The combined teachings of Western, Groden, and Homan provide a system wherein the second end of the first bridle and the second end of the riser are both coupled to the hub (Western at FIGS. 7A, 9C, 10-11; Col. 8, lines 49-52; Homan at FIG. 37). 
Regarding claim 9, the combination of Western, Groden, and Homan teaches wherein the retro-rocket is configured to be deployed before the tractor rockets are deployed (Western at Col. 8, lines 24-34, lines 63-66; Groden at Col. 14, lines 46-56).
Regarding claim 10, the combination of Western, Groden, and Homan teaches wherein the second end of the first bridle is configured to detach from the hub when the first body is a selected distance from the hub (Western at Col. 13, line 63 to Col. 14, line 3; see also Col. 8, lines 65-66).
Regarding claim 11, the combination of Western, Groden, and Homan teaches wherein the selected distance is equal to a maximum length of the first bridle (Western at Col. 13, line 63 to Col. 14, line 3).
Regarding claim 12, the combination of Western, Groden, and Homan teaches wherein the plurality of tractor rockets comprises three tractor rockets each configured to deploy 120 degrees apart from an adjacent one of the three tractor rockets (Western at FIGS. 7B, 9C).
Regarding claim 13, the combination of Western, Groden, and Homan teaches wherein the tractor rockets are configured to deploy the parachutes such that the canopies each move from a concave orientation to a convex orientation as the parachutes descend (Western at Col. 12, line 4 to Col. 14, line 3; FIGS. 9, 11F, 21F).
Regarding claim 14, the combination of Western, Groden, and Homan teaches wherein the second ends of the second bridles are configured to detach from the first ends of the risers when the second bodies are a selected distance from the hub (Western at Col. 13, line 63 to Col. 14, line 3).
Regarding claim 15, Western teaches a method for recovering a vehicle, the method comprising: providing a vehicle having a fuselage equipped with a vehicle recovery system (FIGS. 2 and 9), the vehicle recovery system comprising
a retro-rocket including a first body and a first bridle, the first bridle including a first end coupled to the first body (FIG. 9C, Col. 8, line 63-66, teaching rocket and bridle for 902c; see also FIGS. 10-11); a plurality of tractor rockets (FIG. 9C and Col. 8, lines 59-61, teaching rockets and bridle for 920) each including a second body (1000/1004; 1104/1100) and a second bridle (1014; 1110; FIGS. 10-11), the second bridle including a first end coupled to the second body and an opposite second end (FIGS. 10-11); and a plurality of parachutes (920) each including a riser (1017; 1116), a canopy (1010; 1102) and a plurality of suspension lines, the suspension lines each including a first end coupled the canopy and an opposite second end coupled to a first end of the riser (FIGS. 10-11), the second end of the second bridle being coupled to the first end of the riser (FIGS. 10-11); deploying the retro-rocket to reduce a downward speed of the vehicle (Col. 8, lines 24-34, lines 63-66); deploying the tractor rockets after the retro-rocket is deployed such that the canopies each move from a concave orientation to a convex orientation as the parachutes descend to further reduce the downward speed of the vehicle (Col. 8, lines 24-34, lines 46-48; lines 63-66; FIG. 9C).
While Western teaches a rocket for reducing the downward speed of the aircraft prior to main parachute (920) deployment (Col. 8, lines 24-34, lines 63-66), Western teaches the retro-rocket acts with a drogue parachute (902) for such reduction in airspeed and/or altitude. So, in case it is argued that Western does not explicitly teach a “retro-rocket,” then Groden teaches a vehicle recovery system, including a retro-rocket (110) and a plurality of tractor rockets (Rocket Cluster; FIG. 4B; Col. 3, lines 32-44; Col. 3, lines 64-67; Col. 4, lines 53-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Western by substituting the rocket-parachute combination for a retro-rocket, as taught by Groden, in order to more quickly decelerate the aircraft prior to main parachute deployment (e.g., Groden at Col. 14, lines 46-56).
The combination of Western and Groden does not explicitly teach a harness comprising a hub and a plurality of cords each including opposite first and second ends, the first ends each being coupled to the hub, the second ends each being configured to be connected to a fuselage of a vehicle. 
Homan teaches a vehicle recovery system that includes a harness (36) comprising a hub (252) and a plurality of cords (264, 266, 268) each including opposite first and second ends, the first ends each being coupled to the hub, the second ends each being configured to be connected to a fuselage of a vehicle (FIG. 37; Col. 17, line 8-48; Col. 18, lines 16-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Western and Groden combination and further include the harness, as taught by Homan, in order to better support the aircraft body from the parachute (see e.g., Homan at Col. 21, lines 45-51). The combined teachings of Western, Groden, and Homan provide a system wherein the second end of the first bridle and the second end of the riser are both coupled to the hub (Western at FIGS. 7A, 9C, 10-11; Col. 8, lines 49-52; Homan at FIG. 37). 
Regarding claim 16, the combination of Western, Groden, and Homan teaches wherein the second end of the first bridle detaches from the hub when the first body is a selected distance from the hub (Western at Col. 13, line 63 to Col. 14, line 3; see also Col. 8, lines 65-66).
Regarding claim 17, the combination of Western, Groden, and Homan teaches wherein the tractor rockets are deployed simultaneously as the second end of the first bridle is detaches from the hub (Western at Col. 4, lines 39-45, teaching the tractor rockets are deployed simultaneously; Groden at Col. 2, lines 28-31, teaching the retro-rocket and tractor rocket are deployed “in series”). 
In case it is argued that the combination of Western, Groden, and Homan does not explicitly teach this claim feature, then it would have been obvious to one of ordinary skill in the art to modify the system of the combination of Western, Groden, and Homan combination such that the tractor rockets are deployed simultaneously as the second end of the first bridle is detaches from the hub, in order to better streamline the deployment process and thus reduce recoil (see, e.g., Western at Col. 10, lines 23-42).  
Regarding claim 18, the combination of Western, Groden, and Homan teaches wherein the tractor rockets are deployed as the retro-rocket clears the vehicle (Western at Col. 4, lines 39-45, teaching the tractor rockets are deployed simultaneously; Groden at Col. 2, lines 28-31, teaching the retro-rocket and tractor rocket are deployed “in series”). 
In case it is argued that the combination of Western, Groden, and Homan does not explicitly teach this claim feature, then it would have been obvious to one of ordinary skill in the art to modify the system of the combination of Western, Groden, and Homan combination such that the tractor rockets are deployed as the retro-rocket clears the vehicle, in order to better streamline the deployment process and thus reduce recoil (see, e.g., Western at Col. 10, lines 23-42).  
Regarding claim 19, the combination of Western, Groden, and Homan teaches wherein the second ends of the bridles detach from the first ends of the risers when the second bodies are a selected distance from the hub (Western at Col. 13, line 63 to Col. 14, line 3; see also Col. 8, lines 65-66).
Regarding claim 20, the combination of Western, Groden, and Homan teaches wherein the vehicle is an Urban Air Mobility configured for vertical take-off and landing (Western at FIGS. 2, 7-9).
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/Nicholas McFall/Primary Examiner, Art Unit 3644